Citation Nr: 1808257	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  10-49 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for generalized anxiety disorder with panic disorder and nervous stomach.   

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran had active service from May 1981 to June 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was before the Board in April 2014, at which time it was remanded for a video hearing before a Veterans Law Judge.  The Veteran was scheduled for a hearing in July 2014; however, he subsequently cancelled his hearing.  

In May 2016, the Board issued a decision denying entitlement to an increased rating for generalized anxiety disorder with panic disorder and nervous stomach and to a TDIU.

The Veteran appealed the Board's May 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Court granted a joint motion for remand in which the parties moved to vacate the Board's decision and remand the claims to the Board for action consistent with the joint motion.


FINDINGS OF FACT

1. The Veteran's generalized anxiety disorder with panic disorder and nervous stomach has been productive of occupational and social impairment, with deficiencies in most areas, due to such symptoms as anxiety, panic attacks, social withdrawal, and difficulty adapting to stressful circumstances.

2. The Veteran meets the schedular requirement for TDIU, and the effects of his service-connected anxiety disorder with panic disorder and nervous stomach have rendered him unemployable.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for generalized anxiety disorder with panic disorder and nervous stomach have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.400, 4.7, 4.130, Diagnostic Code 9400 (2017).

2.  The criteria for an award of TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Anxiety Disorder

The Veteran contends that he is entitled to an increased rating for his service-connected generalized anxiety disorder with panic disorder and nervous stomach.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The Veteran's generalized anxiety disorder is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400.  That diagnostic code provides that the disorder should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the General Rating Formula, a 30 percent rating is warranted for a psychiatric disorder that causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under       § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that          "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The regulations rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  The amended provisions apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  See 79 Fed. Reg. 45093 (August 4, 2014).  Because the Veteran's claim was certified to the Board prior to August 4, 2014, the claim is governed by DSM-IV. Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim must also be considered using the DSM-IV criteria.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of 
the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

VA treatment records discuss the Veteran's psychiatric symptomatology.  On VA treatment in November 2007, the Veteran complained of increased anxiety.  He admitted to agoraphobia and his speech was pressured from anxiety.  The physician's clinical evaluation found that the Veteran had normal memory, an appropriate appearance and affect, normal thought content and processes, no suicidal or homicidal ideation, and fair insight and judgment, but the Veteran had an anxious mood and pressured speech.  In April 2008, it was noted that the Veteran was going to start a new medication for anxiety.  It was also noted that he was working as a Sunday school teacher.  

In November 2008, the Veteran presented for a medical check.  He reported improved anxiety on his new medication and denied agoraphobia at the time of the visit.  He was using Xanax (Alprazolam) only when attacks occurred.  He did not experience hopelessness or suicidal or homicidal ideation, and had a good appetite.  He had a neat appearance, calm behavior, good eye contact, fast but non-pressured speech, a good mood, a full range in affect, normal thought content and processes, normal perception, intact memory, concentration, and insight, and good judgment.  The physician assigned a GAF score of 65.  By December 2008, the Veteran had stopped the new medication because of adverse side effects, and he continued to use Xanax only as needed.

The Veteran was afforded a VA mental disorders examination in February 2009.  The examiner noted that outpatient records showed the Veteran was being treated for a panic disorder with agoraphobia, and that there had been a reduction of anxiety and a lessened need for medication.  The Veteran denied these improvements.  The examination results show that he had unremarkable psychomotor activity, spontaneous speech, appropriate affect, intact attention, normal orientation, unremarkable thought processes and content, good impulse control, and normal judgment, intelligence, and insight.  He did not have hallucinations, inappropriate behavior, ritualistic or obsessive behavior, homicidal or suicidal thoughts, problems with activities of daily living, or episodes of violence.  The examiner did note that the Veteran had an anxious mood and experienced panic attacks.  

Regarding the Veteran's unemployment, he reported quitting his job at a temp agency in hopes of improving his employment and utilizing his business administration degree.  He stated that he can feel comfortable working at a potential job once he has reviewed the location for exits.  The examiner noted that the Veteran did not contend that his unemployment was due to the mental disorder's effects, and that the Veteran's mental disorder would cause the occasional decrease in work efficiency but with satisfactory functioning.  The examiner diagnosed panic disorder with agoraphobia and assigned a GAF score of 65. 

The Veteran was scheduled for a VA audiology rating examination in April 2009.  VA records show that he canceled the appointment due to his agoraphobia and requested that the examination be rescheduled to an outside facility that he can attend without experiencing an anxiety attack.  The record notes that the Veteran made the same request in 2005.  When seen by VA in May 2009 for medication management, the Veteran reported taking Xanax sometimes once a day, but sometimes going 2 to 3 days without needing any.  Other findings were similar to past exams, and a GAF score of 65 was assigned.  In July 2009, he reported some added stress from a custody situation with a grandchild, but he also reported that he had played guitar on a religious TV show and was proud that he gave a good performance without having a panic attack.  He continued to deny depression, hopelessness, and suicidal or homicidal ideations.  

A VA treatment report dated in December 2009 showed the Veteran reported that his mood was okay, but his panic attacks persisted, especially when he was under stress.  He tended to stay home after dark because he had more panic attacks when away from home at night.  Psychological testing was administered and his score of 6 was in the normal range.  A GAF score of 65 was again assigned.  

Records from VA mental status evaluations from January 2011, September 2011, and July 2012 show that the Veteran had a neat appearance, cooperative behavior, good eye contact, normal speech, rough to fair mood, full range affect, normal thought content and processes, intact memory and concentration, and good insight and judgment.  He did not have hallucinations, obsessions, delusions, paranoia, tremors or ataxia, or suicidal or homicidal ideation.  At all three visits, he complained of experiencing panic attacks every two weeks, occurring when he had to "come into town" or go into a big business (the July 2012 record identifies the panic attacks as "occasional").  He reported that he would experience more but he avoided trigger situations, including congested areas.  He was assigned a GAF score of 55 and diagnosed with panic disorder with agoraphobia.  In July 2012, the treating physician documented that the Veteran had the following strengths: insightfulness (aware of illness); motivated to change; employed; has supportive friends and family; has available spiritual support; has education; active partnership in Texas; and he made good use of treatment in the past.  

The Veteran was afforded another VA examination in April 2013.  The Veteran reported that he was in a romantic relationship and was raising his son's daughter.  He was about to be ordained as a minister and was active in his church.  He enjoyed gardening, music, playing in a band, and playing the piano, guitar, and harmonica.  The examiner noted that the Veteran has anxiety, but did not experience depressed mood, suspiciousness, panic attacks, near-continuous panic or depression, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, flattened affect, abnormal speech, impaired judgment or abstract thinking, mood disturbances, difficulty in establishing and maintaining relationships, difficulty in adapting to stressful circumstances, suicidal ideation, obsessional rituals, impaired impulse control, spatial disorientation, persistent delusions, grossly inappropriate behavior, violent episodes, problems with activities of daily living, or disorientation of time or place. 

The examiner remarked that the Veteran's behavior did not match his report.  Specifically, she stated the Veteran reported taking four Xanax the day of the examination but demonstrated hypomanic behavior; behavior that is not normally associated with a "heavily medicated" patient.  The examiner noted that the Veteran has been taking Xanax for 10 years and that his medical records show he has refused other medications.  He presented with pressured speech that was tangential and circumstantial in thinking, which would increase when asked a question with which he was uncomfortable, such as whether his Xanax use had increased.  

Although the examiner noted that he has a diagnosis of panic disorder with agoraphobia, the examiner stated that the Veteran "may not be correctly diagnosed."  Moreover, the examiner opined that the Veteran's symptoms may stem from a drug-induced anxiety disorder.  In terms of the description that best summarized the Veteran's level of occupational and social impairment caused by his mental disorder, the examiner checked "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  She assigned a GAF score of 65.  

Because the examiner did not have the claims file for review prior to the April 2013 VA examination, a medical addendum was issued in January 2014.  A different psychologist reviewed the Veteran's claims file and determined that the examiner's diagnosis of panic disorder with agoraphobia is consistent with the Veteran's medical records and lay statements.  No in-person examination was conducted.  A second addendum medical opinion was obtained in March 2014 in which a different examiner reviewed the Veteran's file, the April 2013 examination, and the January 2014 addendum.  The examiner agreed with both findings and stated that service treatment and electronic medical records support a diagnosis of panic disorder with agoraphobia.  

A July 2014 statement from Dr. S. reflects that the Veteran had an anxiety condition that included panic disorder that had affected his ability to be gainfully employed.  He noted that the Veteran was not his patient and he had no other details of his condition that he could provide.

In October 2017, a private psychologist, C.M., reviewed the Veteran's claims file and conducted a clinical interview over the phone regarding the Veteran's psychiatric disorder.

The Veteran reported consistent difficulty with employment due to his severe anxiety.  None of his jobs lasted long due to his anxiety.  He noted that he quit jobs because he could not handle the stress of work.  He left a job at Wal-Mart in 1998 because he had a panic attack in the back of the store, as it was too far away from the entrance.  He had to leave the job because he could not even sit as his desk.  He had not worked in any capacity since 2011, when his job as a locksmith assistant was eliminated.  His job in 2011 involved working for his girlfriend's son, whom the Veteran explained was very accommodating.  He would let him scope out a job to see if it would be a good fit for him to assist him or not, and his hours were flexible.  He experienced panic attacks frequently, particularly at night, so he would not go on any nighttime jobs.  Sitting in traffic also heightened his anxiety.  The Veteran expressed his opinion that he would not have been able to work without these significant accommodations.

On interview, he presented with a broad affect and communicated optimism, but his mood was quite anxious, as demonstrated by his rapid rate of speech and his circumstantial thought process.  Though his speech was pressured, he spoke clearly and was responsive.  However, he exhibited difficulty staying on topic and required some redirection.

The Veteran reported that his anxiety continued to be an everyday struggle.  He did not leave the house too much.  He could not stand to be in tall buildings, and the further away from the exit he got, the more anxious he felt.  When he was in public, he kept his eye on the exits and had to be constantly aware of his surroundings.  He could not stand to be in traffic, and did not go out after dark.  He indicated he felt continuous panic and had at least one panic attack a week.  This fear consumed him, and he could not function until the feeling of panic subsided.  He had difficulty sleeping.  

The examiner noted that reported symptoms included worry, restlessness, difficulty concentrating, irritability, muscle tension, sleep disturbances, heart palpitations, sweating, trembling and shaking, sensation of shortness of breath, feeling of choking, abdominal distress, feeling faint or dizzy, depersonalization, fear of losing control, agoraphobia, being in crowded spaces, and being outside his home alone.

She found that the Veteran's DSM-IV and DSM-V diagnoses were generalized anxiety disorder, panic disorder, and agoraphobia.  She determined that these disorders at least as likely as not caused in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood. Furthermore, she found it at least as likely as not that the Veteran's anxiety symptom expression had ultimately rendered him fully unable to successfully secure and follow substantially gainful employment since he last worked on a consistent basis in 2001.

In so finding, she noted that the Veteran's combination of symptoms would make it difficult to pursue employment, stay on task and work, and be reliable and effective in a competitive work environment.  They have negatively impacted his communication, memory, and ability to follow instructions as well as his reactivity and judgment, and tolerance in interacting with people.  She noted that he had quit several jobs in the past because he was unable to adapt to stressful situations that occurred on the job.  

The Veteran has also submitted various supporting lay statements from his friends, family, and other acquaintances.  The lay statements detail witnessing the Veteran's panic attacks, his inability to drive across bridges or use highways, and his inability to enter big businesses.  Specifically, G.W. stated that, as a passenger in the Veteran's car, he witnessed the Veteran take different, longer routes to avoid feeling "trapped" in traffic.  He also attested to switching places with the Veteran to drive across a bridge.  The Veteran's former boss, J.C., stated that he has driven the Veteran to several medical visits and that the Veteran was heavily medicated each time.  A family member, G.S., stated that the Veteran is unable to attend family functions because of his inability to be in small spaces and around many people.  He was unable to serve as a pallbearer in his grandmother's funeral because the church was too small.  J.W. attested to driving the Veteran to the hospital for chest pains which were determined to be the result of a severe panic attack. 

The aforementioned evidence reflects that the Veteran's psychiatric disorder has been manifested by anxiety, panic attacks, isolative behavior, lack of concentration, and difficulty maintaining relationships.  In the opinion of the Board, and with particular consideration of the 2017 private evaluation report, the frequency, severity and duration of these symptoms have been productive of occupational and social impairment with deficiencies in work, family relationships, judgment and mood. In so finding, the Board notes that while earlier examinations and records do not reflect as serious of symptoms as the 2017 evaluation, the Board has resolved all reasonable doubt in the Veteran's favor.   Accordingly, such symptomatology is consistent with a higher 70 percent rating, and a 70 percent rating is warranted.

However, the examinations and treatment records do not indicate that the Veteran's symptoms rise to the severity, frequency, and duration required of a 100 percent rating.  For example, at no point in the claims file was evidence found of persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name, nor was evidence of a similar type and degree of such symptoms found.  Rather, the Veteran consistently appeared appropriately groomed, capable of maintaining some effective relationships, and participating in church.  Speech, thought content and processes have generally been noted to be clear, coherent, and unremarkable, though sometimes unfocused.  There is no indication of delusions or hallucinations on examination and treatment, and thus persistent delusions or hallucinations have not been indicated.  Accordingly, a 100 percent rating is not warranted.

The Board further notes that the GAF scores previously assigned support such a determination.  The GAF scores, ranging from 61 to 70 are indicative of mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships)).  Thus, the GAF scores demonstrating moderate to mild symptoms do not support a rating in excess of 70 percent.

II.  TDIU

The Veteran also contends that he is unable to obtain and maintain gainful employment as a result of his service-connected disabilities, and namely his service-connected psychiatric disorder.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 361.

In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.

In this case, the Veteran is service connected for anxiety disorder (not rated as 70 percent disabling), tinnitus (10 percent) and hearing loss (noncompensable).  His combined rating is 70 percent.  Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a).

In an April 2009 statement, the Veteran reported that he was last employed 6 years prior as a mechanic.  He had a severe anxiety reaction and went twice to the emergency room while employed.  He indicated that he lived as a virtual "shut-in" from 2006 to 2007.  He had not driven on an interstate in over 2 years due to anxiety.

On an application for TDIU, the Veteran reported that, after his last temp job in 2001, his only employment was as a locksmith assistant from April 2011 to August 2011, where he earned approximately $550 per month.   His other positions were in a photo lab and working as a shipping/receiving clerk.  He reported that he had a bachelor's degree in business and economics.

The evidence discussed above supports a finding that it is at least as likely as not that the Veteran suffers from severe anxiety that makes it difficult for him to drive long distances, work at night, and be in crowds or in an enclosed space, far from an exit, without having panic attack.  Moreover, he does not have a consistent work history with any one employer, and his prior work history appears to have required duties that led to significant anxiety and panic that caused him to quit those jobs.

As a result of these work limitations caused by service-connected disability, and in consideration of the 2017 private opinion of record regarding the severity of the Veteran's psychiatric disorders and the its impact on his employability, the Board finds the evidence in relative equipoise, and resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment.  

To the extent the Veteran worked as one point during the appeal period, marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  The Veteran's reported earnings were well below the poverty threshold for an individual under age 65 in 2011 ($11,702).  See Department of Commerce, Bureau of the Census, Poverty Thresholds, https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html; Bowling v. Principi, 15 Vet. App. 1, 7 (2001) (substantially gainful employment refers to, at the minimum, the ability to earn a living wage, and is not engaged in substantially gainful employment if annual income below the poverty threshold for one person).

Therefore, resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.


ORDER

A 70 percent rating for generalized anxiety disorder with panic disorder and nervous stomach is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


